.,,

%
                                                                                       . .



                                                                                       *
                                                                                       c




            In     connection       r;it.h    the  above   for:.   on6    uit.1,your
psrmloelon~we restate              your      ~ueatloni

        "Is the County Aucitor within his suthorfty     to
         denand the above form be use4 ln requests for
         probable supplies   in Limounts less than $XiO.OO,
         hlch   may be neaded for tbe future, by a Co:+
         missioner  and be allowed by the Ccrznls810rers1
         Court subject to the ap?roral    of the County
         hudltor2*

            In the light of your letter aettin~. forth the above,
the tolloulng   statutes  as pertalnlng to the dutls8 of a County
Auditor, which we think are plain and unambiguous    with rerelc
ence to aootrollla~    sny uneuthorlzed expenditure of County
rtw3,   ere as followsr

            Artlale 1659 or relevant                  ponlon     thereof re6dst

         *In ascee of oanergefmy, pureha8ee  not In uee88
          or One Hundred ad   Fffty DO118X'S may be made
          upOn requisition to b& 8ppIWed by the con-
          5i88iOllOl'8'hWt,  WittIOQt 8dYUti8ily for S
          o~petltlve             bid.-

            Artiale       1060     ~8681

         -All d&48,   bin8 ard 800oWlt8 6(3slilIlt
                                                 tie
          eoonty must be ru06 In ucple time for t&o
          auditor to exasiw 8136 approve 8850 befor
          thomeetlneaof the oamalulonen wart. Ho
          claba, blll or aocQuat a?wU b8 8lkowkor
          paMuntil         it ha8 booaexmdaduulapprova6
          by     the   ooanty mi4ltor.  TJmator     mhall
          uulnethe               8smeand       8tsaphi88pprenl
          tfluron*         Xf he dem   lt neoenary,  8ll 8oeh
          4%WOO&8,         bln8,  or al8lm8 ruut be verlfld
          by aiifd8Ylt            toueh~        the   OOmUtfIO88         Of     the
                       The auditor 1s b8reby             8UthOZ’iSd           to
          $%ktOr                Oath8    far   the    puTpo8e8   of fh18
          1cI1.a

            Artlole       1661     rode:

         -HO 8hall not     8Udit   Or WplVrCr My    8Uoh Ohb
          tie88     it  ha8 beari eOntraCtOd  88 pm~ided                         by
          law,   nor   any 8ccount   ror the purohe8e   or
          8Upplie0     or material8 ror the tue of said
          aOMty Or My    Or 1tS OffiOUS,   Ul1e8S,                        ill
          addltlon to other  requlrcdnenta 0r law,                        there
           1s ottochoC   t!!ereloa requloltlon sl,~ned
           by the ofrlcor ordarln(-ear:eand ap;!rovadby
           tbo county  jud/?e.  310 requlsltlon must be
           rind0out and sl~xu? and approred ln trlpll-
           cate bl the 0~12 orrlcers, the trlpllcate to
           rem&n   alth the ofricer doslrlrq the >urcbaae,
           the dupllcute to be filed wlth the county
           nudltor and tha orlc>nal to be dellvared to
           the pnrtg fror.whrU said >urchnse   la to be
           9;adebefore my purchnse shall be mde.          All
           warrants3on the county treasurer.   excent
           warrants for jury aerhce,    muat 65 souiiter-
           sluned by the county auditor."

             YIowould be unable to cay, s8 a metter of rlcbt,
that  the uee of cuch o fom OS set out nbove would be zanda-
tory   40 the JXArt Or B County ~ZlEii88lO~tW    IIdeS   pOSS%b~
the Comml8slo5aro~      Court adopea 8wh printed request r0m.
The otatutee     do nOt set rorth or rqqdre any particular for&?
of request     and we would 3ot ea8uTe that    this rorm Is to be
used in tripliootc and take the plaoe of a requlsltion 09 pro-
via8d by ,statute.      The above form certainly, ln our view, 1s
not prohlbltetl, bat uhetber     approved by the Comnlsalonere*
Court or othsxnlsa w do rat belleve that the iallure on the
part of a11 offioer to we said form could, in ltaelf, defut
the approval and aUwence        of puroh8a8 Pade otberwlse, in
m.mor.~n,ndunder the provlslon8 eat forth in tbe above etatut’s.
&Ii agent. .dtiy  WthOriZed   by the &Xid88iOner8’     COUrti t0 PUS-
chase onppllerr under Article lY301 whether he be on0 of ths
~oid~810n~8        w    not,   ;S   not   ~elirt0d     OS tbs   ~qu~050~tt3   0r
&tittl8 2660, 8UQlW   Thla Article  has boon held mnd8tWy                      ss
requlrlng thwappro+el  or the Count   Auditor, a oon$ltlon                    pro-
oedent to the uerclee  of jurlsdlct fon over such al&w.                       Antler-
aon t. hshe, 99 Texas 447, 90 S. L                   874.
               Xn referenoe to the opinion ?o llr.Joe J. Alsup,
Ilselatant Attorney Oeneral,   dated February 25th    1937, retiomd
to Yr. Borqx-4 Anborson,  County Attorney,   A.%srllio, T-88, it
appears from a close readlnc or the opinion, that the aufhorc
Ity of the Coctnlsoloners* Court under Artloles 2X30 and 2659,
IievlaedClvll Statutes lQZ5, ws dealt with 8olelg, and the
oplnlon did not attezgt to co into the manner required by law
for    makiq   8uob    purcbnoo8.
                               tie8rb unab~conntrue      8Sia
opition ae holdlae that the provl8lona of Article 1661,supra.
are to be dlsregsrded with referefiaeto au02 purchases by
agents  or where in cases of emer~cnoy   it la desired to make
purahsae6  not in excem    of $150,00, that such requlsltlon to
be approved lr,a different requioltlon than t':atprovided for
in Article 1661 eet forth.
.



    lb. Fred !<orrlo,Karoh 20, 1939, I'nce4


              As pointed out above, the duties of the County
    Auditor eat forth in the above quoted Artlolea ore, ln our
    opinion, plain and unaiabl&uousand our ototutae should be
    in all caaea relied upon for the aerclos of authority where
    they are ao worded.
               It la, thererors, the opinion of this Departnent
    that the use by a ooonty oMlcia1, or any particular written
    ions of request  for probable county oupplleo to be purchasti
    ln the rutum. where not proolded for in the etntutos,   connot
    be aold to be rmndatory.

                                         Your0 very truly




    k'K;bbb